      3:19-cr-30006-SEM-TSH # 6    Page 1 of 3                                       E-FILED
                                                       Friday, 15 February, 2019 12:35:45 PM
                                                                Clerk, U.S. District Court, ILCD

                    UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF ILLINOIS
                        SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
           Plaintiff,                     )
                                          )
     v.                                   )
                                          )      Case No. 19-cr-30006
RINALDO ROBINSON,                         )
                                          )
           Defendant.                     )

                         ORDER OF DETENTION

     In accordance with the Bail Reform Act, 18 U.S.C. ' 3142(f), a

detention hearing was held in this case on February 14, 2019. The Court

has determined that the defendant, Rinaldo Robinson, must be held without

bond pending further proceedings.

     The Court has considered all of the factors listed in 18 U.S.C. '

3142(g) and all of the evidence and information presented by the parties

and in the Pretrial Services Report relating to those factors. After

weighing those factors and the available evidence, the Court concludes the

United States' motion for detention should be allowed.

     The Court finds the following information has been established by

clear and convincing evidence, and the evidence establishes that the

defendant poses a danger to the community if released on bond.
      3:19-cr-30006-SEM-TSH # 6    Page 2 of 3




           Findings of Fact and Reasons Detention Required

     Based upon the credible evidence and information received during

the defendant=s detention hearing, the Court finds:

        1. The defendant is charged with a federal firearm crime.

        2. The defendant has a history of criminality. The defendant has

           four prior felony convictions, including a 2018 guilty plea for

           possession of methamphetamine.

        3. Pre-trial Services recommends detention based upon the

           danger to the community if the defendant were released.

        4. The defendant was free on bond on two state felony charges at

           the time he is alleged to have committed the underlying crime.

           One of those charges was possession of methamphetamine.

           Based on the Government’s proffer, the defendant was in

           possession of methamphetamine at the time he possessed the

           firearm at issue in this case.

        5. Based on the information proffered to the Court, the evidence in

           this case is strong.

        6. The allegations in this case include that the defendant actively

           carried a firearm with him outside of his home. The defendant

                                      2
      3:19-cr-30006-SEM-TSH # 6     Page 3 of 3




            indicated he carried the firearm to protect himself.

         7. No combination of conditions of release will reasonably assure

            the safety of any other person and the community.

      IT IS THEREFORE ORDERED that the defendant is committed to the

custody of the Attorney General or his designated representative for

confinement in a corrections facility separate, to the extent practicable,

from persons awaiting or serving sentences or being held in custody

pending appeal. The defendant shall be afforded a reasonable

opportunity for private consultation with defense counsel. On order of a

Court of the United States or on request of an attorney for the United

States, the person in charge of the corrections facility shall deliver the

defendant to the United States Marshal for the purpose of an appearance

in connection with a Court proceeding.

ENTER: February 15, 2019.

                              __s/ Tom Schanzle-Haskins____
                              TOM SCHANZLE-HASKINS
                              UNITED STATES MAGISTRATE JUDGE




                                       3
